Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 1 of 35 PageID #:
                                  14709




                        EXHIBIT C
Case 1:19-cv-02181-CFC-CJB Document 529-4        Filed11111
                                      I 1111111111111111 08/07/20            Page 2 ofIIIII35
                                                            111111111111111 111111111111111     PageID
                                                                                            1111111111 11111111#:
                                  14710                           US006702985Bl

     (12)   United States Patent                                                                              (10)   Patent No.:     US 6,702,985 Bl
            Taggart et al.                                                                                    (45)   Date of Patent:      Mar.9,2004


     (54)    APPARATUS AND METHOD FOR                                                                            4,936,486   A      6/1990   Kummerer .. ... ... .. ... ... ... 222/42
             PROVIDING CONTAINER INTERIOR                                                                        4,987,721   A      1/1991   Turtschan .................... 53/167
             STERILIZATION IN AN ASEPTIC                                                                         4,987,726   A      1/1991   Petho et al. .................. 53/510
             PROCESSING APPARATUS                                                                                4,992,247   A      2/1991   Foti ........................... 422/304
                                                                                                                 4,996,824   A      3/1991   Torterotot ... ... ... .. ... ... ... 53/426
                                                                                                                 5,001,886   A      3/1991   Turtschan .................... 53/167
     (75)    Inventors: Thomas D. Taggart, South Wales, NY
                                                                                                                 5,007,232   A      4/1991   Caudill . ... ... ... ... .. ... ... ... 53/426
                        (US); Daniel Newitt, West Chicago, IL                                                    5,135,014   A   * 8/1992    Beswick ..................... 118/317
                        (US)                                                                                     5,251,423   A     10/1993   Turtschan ... ... ... .. ... ... ... 53/426
                                                                                                                 5,313,990   A      5/1994   Clusserath . . . . . . . . . . . . . . . . . . . . . 141/6
     (73)    Assignee: Steuben Foods, Inc., Jamaica, NY (US)                                                     5,365,774   A     11/1994   Horlacher ................... 73/49.3
                                                                                                                 5,398,734   A      3/1995   Hartel . . . . . . . . . . . . . . . . . . . . . . . . . 141/82
     ( *)    Notice:           Subject to any disclaimer, the term of this                                       5,406,772   A      4/1995   Dinius .. ... ... ... ... .. ... ... ... .. 53/67
                               patent is extended or adjusted under 35                                           5,529,099   A      6/1996   Janek et al. .. ... ... ... .. ... 141/129
                               U.S.C. 154(b) by O days.                                                          5,534,222   A   * 7/1996    Kelbrick et al. .............. 422/33
                                                                                                                 5,564,481   A     10/1996   Clusserath . . . . . . . . . . . . . . . . . . . 141/92
                                                                                                                 5,582,796   A   * 12/1996   Carey et al. .................. 422/65
     (21)    Appl. No.: 09/354,478                                                                               5,673,535   A     10/1997   Jagger .. ... ... ... ... .. ... ... ... 53/282
     (22)    Filed:            Jul. 15, 1999                                                                     5,720,148   A      2/1998   Bedin et al. .................. 53/167
                                                                                                                 5,848,515   A     12/1998   Catelli et al. ................. 53/167
     (51)    Int. Cl.7 .... ... .. ... ... ... ... .. ... ... ... ... ... .. ... ... ... . A61L 2/20
                                                                                                                       FOREIGN PATENT DOCUMENTS
     (52)    U.S. Cl. .......................... 422/28; 422/302; 222/356
     (58)    Field of Search .. ... ... .. ... ... ... ... .. ... . 422/28, 33, 292,                     JP                  63048881        * 9/1989                                          53/425
                   422/304, 302; 53/425, 432, 510, 511; 118/323,                                         KR                   96-8699            6/1996
                                                                                        317; 222/356                          OTHER PUBLICATIONS

     (56)                           References Cited                                                     BOSCH Product Literature: "Aseptically operating filling
                                                                                                         and closing lines for bottles, jars and wide-mouth containers
                          U.S. PATENT DOCUMENTS                                                          of glass", Prior art.
            2,380,984     A         8/1945        Moeller ... ... .. ... ... ... ... .. . 226/68
            3,783,581     A         1/1974        Pierce .. ... .. ... ... ... ... ... .. ... 53/37
                                                                                                         * cited by examiner
            3,891,779     A         6/1975        Robinson .................... 426/399                  Primary Examiner-Elizabeth McKane
            3,899,862     A      * 8/1975         Muys et al. .. .. ... ... ... ... ... 53/21            (74) Attorney, Agent, or Firm-Schmeiser, Olsen & Watts
            4,045,945     A         9/1977        Moller et al. ................. 53/167
            4,175,140     A        11/1979        Bachmann et al. ......... 426/399                      (57)                       ABSTRACT
            4,369,898     A         1/1983        Andersson . ... ... ... ... ... .. ... 222/4
            4,494,357     A         1/1985        DiGeronimo ................ 53/167                     An apparatus and method for providing container interior
            4,566,591     A         1/1986        Turtschan et al. .......... 206/427                    sterilization in an aseptic processing apparatus. An atomized
            4,597,242     A         7/1986        Hendriks et al. ............. 53/426                   sterilant is applied to an interior surface of a container such
            4,622,800     A        11/1986        Turtschan .. ... ... ... ... ... .. . 53/425           as a bottle. A supply of hot sterile drying air is applied to the
            4,683,701     A      * 8/1987         Rangwala et al. .......... 422/302
                                                                                                         interior surface to activate and dry the sterilant.
            4,730,482     A         3/1988        Cerny et al. ................. 73/49.3
            4,742,667     A      * 5/1988         Muller et al. . .. ... ... .. 422/302 X
            4,903,891     A         2/1990        Gordon ....................... 229/48                                  23 Claims, 18 Drawing Sheets




                                                                                                       Control
                                                                                                       System
                                                                                                          ~




                                                                                                                                                                          94
                                                                                                                                                                          108
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 3 of 35 PageID #:
                                  14711
   U.S. Patent            Mar.9,2004                           Sheet 1 of 18                                                  US 6,702,985 Bl



                                                                                      I
                     )s   s s sd;s s s s s s s s s s s s s s s s s                                                   5;,t
                                                                                      9




                                                                                                                 o E 0
                                                                                                                 ~2~LO
                                                                                                                 6 ~ lO
                                                                                                                 u       en



                                                                                                                     co
                                                                                                                     ..--




                           0
                           CX)
                           "<;f"
                                                                                                             -._o
                                                                                                                            0)
                                                                                                                            "<;f"   CJ
                                                                                                                                    LL
                                                                             CD
                                                                             O')
                                                                             N
                                   -   -   -   -   -   -   -   -   - -   -    -    - -1- -   -   -   -   -   -   -   •


                                       0                                     0
                                       0                                     ..-
                                       LO                                    LO

                                       I                                          \
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 4 of 35 PageID #:
                                  14712
   U.S. Patent         Mar.9,2004      Sheet 2 of 18              US 6,702,985 Bl




                                            ......,_oLO




                                                          N
                                                              .
                                                          C)
                                                          LL




                                            ......,_0
                                                    .-
                                                    LO
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 5 of 35 PageID #:
                                  14713




                                                                                        d
                                                                                        •
                                                                                        r:JJ.
                                                                                        •
                                                                                        ~
                                                                                        ~
                                                                                        ......
                                                                                        ~

                                                                                        =
                                                                                        ......
                                                 ~50

       -        36
                                                                                        ~
                                                                                        ~
                                       Control                                          :;
                                       System                                           ::0
                                          550                                            N
                                                                                         0
                                                                                         0
                                                                                         ,i;;..




                                                                                         'JJ.
                                                                                         =-
                                                                                         ~
                                                                                         ....
                                                                                         ~


                                                                                         ~
                                                                                         0  ....,
                                                                                            '"""'
                                                                                            00


                                                                                  94
                                                                                  108

            \                                                                               e
           130A                                                                             rJ'J.
                                                                                         _,.a-...
                                                                                            -...,l
                                                                                             Q
                                                                                             N
                                          FIG. 3                                         \0
                                                                                             ~
                                                                                             (It

                                                                                             ~
                                                                                             i,-
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 6 of 35 PageID #:
                                  14714
    U.S. Patent          Mar.9,2004     Sheet 4 of 18                     US 6,702,985 Bl



                                               70
                                                         ,.,,,,.--so

                                                    26
                                                         --24   --t   5


                  82   ►                                  -~so
                                             ~--=--,                  34




                        102




                              62




                                   90

                                                     FIG. 4
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 7 of 35 PageID #:
                                  14715
   U.S. Patent         Mar.9,2004           Sheet 5 of 18         US 6,702,985 Bl



                              28       32   26      24




               86                                                 84




                                                         FIG. 5



                                   i              i


                                                         FIG. 6


                         26




                                                         FIG. 7
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 8 of 35 PageID #:
                                   14716
   U.S. Patent          Mar.9,2004    Sheet 6 of 18        US 6,702,985 Bl




         co
         .....
         .....
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 9 of 35 PageID #:
                                  14717
   U.S. Patent         Mar.9,2004      Sheet 7 of 18        US 6,702,985 Bl




                                                                    130

                                                                /
            132




            136



                                               FIG. 9
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 10 of 35 PageID #:
                                   14718
     U.S. Patent         Mar.9,2004      Sheet 8 of 18                US 6,702,985 Bl




                                                         116

                                                  /




                 119


     92~6          12             2
                                         8                     9
                                                               134A




                                                   ~138A




                                                 t
                                                130A
                                                               ,90
                                 FIG. 10
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 11 of 35 PageID #:
                                   14719
    U.S. Patent                Mar.9,2004        Sheet 9 of 18    US 6,702,985 Bl




                         152             146

                         t         /
              150




                                  12
       92~           21                 22               23       24
                    94                                     1348


                    t
                                                  r-136B
                                                  t ,90
                                                 130B


                                       FIG. 11
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 12 of 35 PageID #:
                                   14720
     U.S. Patent         Mar.9,2004      Sheet 10 of 18         US 6,702,985 Bl




                                                          144



                                       90




                                                                134C
         92~33                 34              35               36




                                   FIG. 12
          Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 13 of 35 PageID #:
                                             14721




                                                                                                      d
                                                                                                      •
                                                                                                      r:JJ.
                                                                                                      •
                                    Contro11----------------...
                                                                                                      ~
                                    System                                                            ~
                                                                                                      ......
                                                                                                      ~
                                             550
                                                         r4s2                                         =
                                                                                                      ......
                                                                                280
                                                                                  l
                                                                                                      ~
                                                                                                      ~




p1
                                                                                                     :;
                                                                                                    ~~

                                                                                             150     N
                                                                                                     0
                                                                                                     0
                                                                                                      ,i;;..


19
                                                                                                     'JJ.
                                                                                                     =-
                                                                                                     ~
                                                                                                     ....
                                                                                                     ~



                                                                                                     '"""'
                                                                                                     '"""'
                                                                                              -92    ....,
                                                                                                     0

                                                                                                     '"""'
                                                                                                     00



      \
     130B

                                                                                                     e
                                                                                                     rJ'J.
                                                                                                    _,.a-...
                                                                                                     -...,l
                                                                                                     Q
                                                                                                     N
                                                   FIG. 13                                          \0
                                                                                                     ~
                                                                                                     (It

                                                                                                     ~
                                                                                                     i,-
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 14 of 35 PageID #:
                                   14722
   U.S. Patent          Mar.9,2004      Sheet 12 of 18        US 6,702,985 Bl




                                         286


                                        I

         ~""~'\__
               282




                               12                        94

                                                         (
                               I


                                    FIG. 14
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 15 of 35 PageID #:
                                   14723
     U.S. Patent                  Mar.9,2004       Sheet 13 of 18       US 6,702,985 Bl




             0
             co-
                                    ---------------
             N ------f-1-------:-~--=--::tt-=-::i




                                       000000


                 0
                 co-               (____)                                   L()
                                                                            ~



                                                                            (9
                                                                              .
                                                                            LL
                           N
                           LO
                           T"""




                           M
                           V'I




                           M
                           V'I




                      (0
                      T"""-
                      ~

                                                                              co

                                               _________________________ .f'T"'"
                 o_
                 (0


                                   ---------------------------------
                                                                    N
                                                                    N
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 16 of 35 PageID #:
                                   14724
   U.S. Patent                    Mar.9,2004               Sheet 14 of 18        US 6,702,985 Bl




                                                                            en




                                      0
                                      co-
                                      N




                                      N
                                      (0-
                                      ..-




                                                          ~
                                                          -I   ~
                                                                   -                            (0
                                                                                                ~
                                          0
                                                                                                 .
                                          ~~                                                    CJ
                    oE:gl
                    bJg                                                                         LL
                    C   II)
                    0   >,
                    o   en
                                                                                          0
                                          0         ('\J                                  l{)
                                          l{)       I.{)-



                                            ~
                                                    ..-
                                                                                      )
              o_
              ..-


                              "<t
                              0
                          cr,-
                             0
                             N
                             0
                          ..--
                          0                     0
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 17 of 35 PageID #:
                                   14725
    U.S. Patent         Mar.9,2004     Sheet 15 of 18      US 6,702,985 Bl


                  M
                  0
                  N




                                         0
                                         0
                                         r-J




                                                          M
                                                          ()
                                                          ~    G-r-----~N

                                               0
                                               0
                                               t-J




                                                                        r()
                                                                        ct


                                                     M
                                                      0
                                                     ~

                            -'
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 18 of 35 PageID #:
                                   14726

   U.S. Patent                    Mar.9,2004   Sheet 16 of 18    US 6,702,985 Bl




           cl
            0
            c-J                                                 [D

                                                                [)
                                                 :,-

                            ;:i
                                                                [)
          c-4
          \,,
          vi                                                    [D
                ~   ($)                                               . r-
                    0
                     r-1
                                                                                   -
                                                                                   c)

                                                                                   rJ
                                                                                   r-1

          :,-

          ~~
                                    VI
                                    0
                                     t-1                             >JJr~              r-1




                                                                                              .._'-"
                                                                                                  rl

                                                                         a:
                                      \fl                                c-J
                                         0
                                       N



                     dl
                        0                                                    er
                        ~                                                    -
                                                                             "'
                                                                             col




                                                                [)
                                                       \'.)
                                                       1-1      [D
                                                       \.L

                                                                [)
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 19 of 35 PageID #:
                                   14727
   U.S. Patent          Mar.9,2004      Sheet 17 of 18          US 6,702,985 Bl




                                                                /6

                                I--~~~~::::---~~~




                                                         11 A
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 20 of 35 PageID #:
                                   14728

   U.S. Patent             Mar.9,2004             Sheet 18 of 18                         US 6,702,985 Bl




                                                                                              N
                                                                                              N




                       0
                       ro
                      (Vl




                                   ::,--   \o
                                   r-      r-
                                           ("l.
                                                          ro
                                   ("1                    r--
                                                          M                            6)
                                                                                       ::t-
                                                                                       M



                                                                                       J-
                                                                 ,-                    M
                                                                 :r
                                                                 ~        \J)

                                                                  N       :r-
                                                                  '.)--
                                                                          l"'\
                                                                 ,:.,\
                                                                                 :r
                                                                                  0
                                                                                 ("I

                                                                00
                                                                C'l
                                                                M




       [aj
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 21 of 35 PageID #:
                                   14729
                                US 6,702,985 Bl
                     1                                    2
             APPARATUS AND METHOD FOR                                    product is commonly extended from about 10 to 15 days to
            PROVIDING CONTAINER INTERIOR                                 about 90 days. Aseptic packaging techniques, however,
             STERILIZATION IN AN ASEPTIC                                 which require that the packaging take place in a sterile
               PROCESSING APPARATUS                                      environment, using presterilized containers, etc., are capable
                                                                      5 of providing a packaged product having an even longer shelf
                                                                         life of 150 days or more. In fact, with aseptic packaging, the
                     FIELD OF THE INVENTION                              shelf life limitation is often determined by the quality of the
       The present invention relates generally to systems for the        taste of the packaged product, rather than by a limitation
    aseptic packaging of food products. More particularly, the           caused    by bacterial growth.
    present invention relates to an apparatus and method for 10              For the aseptic packaging of food products, an aseptic
    providing container interior sterilization in an aseptic pro-        filler must, for example, use an FDA (Food and Drug
    cessing apparatus.                                                   Administration) approved sterilant, meet FDA quality con-
                                                                         trol standards, use a sterile tunnel or clean room, and must
               BACKGROUND OF THE INVENTION                               aseptically treat all packaging material. The food product
                                                                      15 must also be processed using an "Ultra High Temperature"
       Sterilized packaging systems in which a sterile food
    product is placed and sealed in a container to preserve the          (UHT) pasteurization process to meet FDA aseptic stan-
    product for later use are well known in the art. Methods of          dards. The packaging material must remain in a sterile
    sterilizing incoming containers, filling the containers with         environment during filling, closure, and sealing operations.
    pasteurized product, and sealing the containers in an aseptic            Many attempts have been made, albeit unsuccessfully, to
                                                                      20 aseptically fill containers, such as bottles or jars having
    sterilization tunnel are also known.
       Generally, containers such as cups are sterilized using a         small openings, at a high output processing speed. In
    mixture of hydrogen peroxide and a carrier gas such as air.          addition, previous attempts for aseptically packaging a low
    The hydrogen peroxide vapor mixture is directed against the          acid product in plastic bottles or jars (e.g., formed of
    interior surface of the cup and a condensate film forms. Cups        polyethylene    terepthalate (PET) or high density polyethyl-
    typically have a ratio of an opening diameter to a height of 25 ene (HDPE)), at a high output processing speed, have also
    greater than 1.0. The hydrogen peroxide vapor may be easily          failed. Furthermore, the other fillers have not been success-
    introduced through the large opening and the vapor easily            ful in providing a high output aseptic filler that complies
    covers the interior surface of the cup. Furthermore, a hot           with   the stringent United States FDA standards for labeling
    drying gas may easily flow through and dry the interior of           a packaged product as "aseptic." In the following descrip-
    the cup. For containers such as bottles, with an opening to 3o tion of the present invention, the term "aseptic" denotes the
    a height ratio of less than 1.0, difficulties arise in attempting    United States FDA level of aseptic.
    to sterilize to aseptic standards the large interior surface. For                  SUMMARY OF THE INVENTION
    example, difficulties occur when trying to rapidly introduce             In order to overcome the above deficiencies, the present
    a sterilant through the small bottle opening onto the large 35 invention provides an apparatus and method for providing
    interior surface. It is difficult to achieve a uniform coating of    container interior sterilization in an aseptic processing appa-
    sterilant over the interior surface. Additionally, the sterilant     ratus. The interior container sterilization is applied in an
    vapor may condense and form droplets on the surface. These           apparatus for providing aseptically processed low acid prod-
    droplets are difficult to remove and can cause residual              ucts in a container having a small opening, such as a glass
    sterilant levels above an acceptable level. For example, for 40 or plastic bottle or jar, at a high output processing speed. The
    the sterilant hydrogen peroxide, the residual level must be          present invention includes a plurality of sterile air supply
    less than 0.5 PPM in order to meet FDA standards. The small          sources. For example, a first supply source of sterile air is
    bottle opening also restricts the flow of drying gas that can        used to atomize a sterilant (e.g., hydrogen peroxide), within
    enter, pass through, and exit the bottle.                            an atomizing venturi. A second supply source of sterile air
       Another disadvantage in the design of typical hydrogen 45 is used to provide hot sterile air to the atomized sterilant
    peroxide sterilization equipment is the build up of hydrogen         leaving the atomizing venturi. A third supply source of
    peroxide droplets in the delivery nozzles or other delivery          sterile air is used to provide hot sterile air for activating and
    apparatus. These droplets can eventually be directed into the        drying the sterilant on the interior surface of the container.
    container and become impossible to heat and evaporate, and           The second supply source of heated sterile air, prevents the
    therefore, will result in a residual level of hydrogen peroxide 50 formation of hydrogen peroxide droplets. This results in a
    in the container which will be greater than the FDA allow-           design that will meet the FDA regulations for each and every
    able 0.5 PPM.                                                        bottle that is manufactured. Typically, in the aseptic pack-
       Packaged food products can generally be categorized as            aging industry, a low volume of air at a high temperature is
    high acid products (Ph below 4.5) or low acid products (Ph           applied to the packaging materials. This method works well
    of 4.5 and above). The high acid content of a high acid 55 when the container material can withstand relatively high
    product helps to reduce bacteria growth in the product,              temperatures such as when cups are made of polypropylene.
    thereby increasing the shelf life of the product. The low acid       However, this often results in deformation and softening of
    content of a low acid product, however, necessitates the use         packaging materials formed of PET or HDPE. In order to
    of more stringent packaging techniques, and often requires           prevent softening and deformation of the bottles, when
    refrigeration of the product at the point of sale.                60 formed from these types of plastic materials, the present
       Several packaging techniques, including extended shelf            invention applies high volumes of air at relatively low
    life (ESL) and aseptic packaging, have been developed to             temperatures over an extended period of time in the activa-
    increase the shelf life of low acid products. During ESL             tion and drying apparatus. A long exposure time is predi-
    packaging, for example, the packaging material is com-               cated by the geometry of the bottle and the softening
    monly sanitized and filled with a product in a presterilized 65 temperature of the material used to form the bottle. In the
    tunnel under "ultra-clean" conditions. By using such ESL             present invention, about 24 seconds are allowed for direct-
    packaging techniques, the shelf life of an ESL packaged              ing hot sterile air from the third supply source of sterile air
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 22 of 35 PageID #:
                                   14730
                                US 6,702,985 Bl
                     3                                    4
    into the interior of the bottles. In order to achieve aseptic           FIG. 11 is a cross-sectional side view of the partition
    sterilization, the bottle is maintained at about 131 ° F. for at     located between stations 22 and 23;
    least 5 seconds. Many features are incorporated into the                FIG. 12 is a cross-sectional side view of the partition
    interior bottle sterilization apparatus in order to meet the         located between stations 35 and 36;
    various FDA aseptic standards and the 3A Sanitary Stan- 5               FIG. 13 is a cross-sectional side view of a lid sterilization
    dards and Accepted Practices.                                        and heat sealing apparatus;
       The present invention generally provides an apparatus                FIG. 14 is a side view of a lifting apparatus with a gripper
    comprising:                                                          mechanism for lifting the bottles from the sterilization
       a first supply source of sterile air;                             tunnel;
                                                                      10
       a supply source of sterilant;                                        FIG. 15 is a top view of the aseptic processing apparatus;
       an atomizing system producing an atomized sterilant from             FIG. 16 is a side view of the aseptic processing apparatus
          the mixing of the sterile air from the first supply source     indicating the control and monitoring locations that are
          of sterile air with the sterilant;                             interfaced with a control system;
       a second supply source of a hot sterile air for providing 15         FIG. 17 is a plan view of a daisy chain of lids;
          the hot sterile air to the atomized sterilant;                    FIG. 18 is a plan view of another embodiment of a daisy
       a probe for applying the atomized sterilant into an interior      chain of lids with holes for receiving pins of a drive wheel;
          of a container; and                                               FIG. 19 is another embodiment of the lid sterilization and
       a third supply source of a hot sterile drying air for             heat sealing apparatus including a pin drive apparatus;
          activating and drying the sterilant in the interior of the 20     FIG. 20 is a perspective view of the heat sealing and
          container.                                                     gripper apparatus; and
       Also provided is a method comprising:                                FIG. 21 is a schematic diagram of a sterilization control
       providing a first supply of sterile air;                          system for the interior bottle sterilization apparatus.
       providing a supply of sterilant;                               25             DETAILED DESCRIPTION OF THE
       producing an atomized sterilant by mixing the first supply                                 INVENTION
          of sterile air with the sterilant;
                                                                            Although certain preferred embodiments of the present
       providing a second supply of hot sterile air to the atom-         invention will be shown and described in detail, it should be
          ized sterilant;
                                                                      30 understood that various changes and modifications may be
       providing a probe for applying the atomized sterilant into        made without departing from the scope of the appended
          an interior of a container; and                                claims. The scope of the present invention will in no way be
       supplying a third supply of hot sterile drying air for            limited to the number of constituting components, the mate-
          activating and drying the sterilant in the interior of the     rials thereof, the shapes thereof, the relative arrangement
          container.                                                  35 thereof, etc., and are disclosed simply as an example of the
                                                                         preferred embodiment. The features and advantages of the
           BRIEF DESCRIPTION OF THE DRAWINGS                             present invention are illustrated in detail in the accompany-
                                                                         ing drawings, wherein like reference numerals refer to like
       The features of the present invention will best be under-
                                                                         elements throughout the drawings. Although the drawings
    stood from a detailed description of the invention and a
                                                                         are intended to illustrate the present invention, the drawings
    preferred embodiment, thereof selected for the purposes of 40
                                                                         are not necessarily drawn to scale.
    illustration, and shown in the accompanying drawings in
    which:                                                                  The present invention provides an aseptic processing
                                                                         apparatus 10 that will meet the stringent United States FDA
       FIG. 1 is a plan view of an aseptic processing apparatus
                                                                         (Food and Drug Administration) requirements and 3A Sani-
    in accordance with a preferred embodiment of the present
                                                                      45 tary Standards and Accepted Practices required to label a
    invention;
                                                                         food product (foodstuffs) as "aseptic". Hereafter, "aseptic"
       FIG. 2 is a side view of the aseptic processing apparatus         will refer to the FDA level of aseptic. The present invention
    of FIG. 1;                                                           provides an aseptic processing apparatus 10 for producing at
       FIG. 3 is a partial cross-sectional side view of the aseptic      least about a 12 log reduction of Clostridium botulinum in
    processing apparatus of FIG. 1;                                   50 food products. In addition, the present invention produces
       FIG. 4 is a cross-sectional side view of a bottle infeed and      packaging material with at least about a 6 log reduction of
    sterilization apparatus;                                             spores. Actual testing of the aseptic processing apparatus is
       FIG. 5 illustrates a cross-sectional top view of the bottle       accomplished with spore test organisms. These test organ-
    infeed and sterilization apparatus taken along line 5-5 of           isms  are selected on their resistance to the media selected
    FIG. 4;                                                           55 used to achieve sterility. For example, when steam is the
                                                                         media, the test organism is Bacillus stearothermophilus.
       FIG. 6 is an interior sectional view of an interior wall
                                                                         When hydrogen peroxide is the media, then the test organ-
    taken along line 6-6 of FIG. 4;
                                                                         ism is Bacillus subtilis var. globigii.
       FIG. 7 is a cross-sectional view of the bottle infeed and
                                                                            The present invention processes containers such as bottles
    sterilization apparatus taken along line 7-7 of FIG. 4;
                                                                      60 or jars that have a small opening compared to its height and
       FIG. 8 is a perspective view of a conveying plate for use         its greatest width (e.g., the ratio of the opening diameter to
    in the aseptic processing apparatus of the present invention;        the height of the container is less than 1.0). In the preferred
       FIG. 9 is a perspective view of a partition in a sterilization    embodiment, a bottle 12 (see, e.g., FIG. 8) is illustrated as
    tunnel;                                                              the container. The container may alternately comprise a jar.
       FIG. 10 is a cross-sectional side view of an interior bottle 65 The bottle 12 is preferably formed of a plastic such as
    sterilization apparatus and the partition located between            polyethylene terepthalate (PET) or high density polyethyl-
    stations 8 and 9;                                                    ene (HDPE), although other materials such as glass may also
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 23 of 35 PageID #:
                                   14731
                                US 6,702,985 Bl
                     5                                    6
    be used. The present invention uses an aseptic sterilant such          in FIG. 8. The bottles 12 may move downward in the first
    as hydrogen peroxide (H 2 O2 ) or oxonia (hydrogen peroxide            vertical lane 26 and the second vertical lane 32 by the force
    and peroxyacetic acid) to sterilize the bottles 12. In the             of gravity. Alternatively, controlled downward movement of
    preferred embodiment of the present invention, hydrogen                the bottles 12 can be created by the use of a conveying
    peroxide is used as the sterilant. The present invention uses 5 device such as a moving conveying chain. A plurality of pins
    hydrogen peroxide with a concentration of less than about              are attached to the conveying chain. Each bottle 12 rests on
    35% and ensures that the bottles 12 have less than about 0.5           one of the pins attached to the conveying chain. Therefore,
    ppm of residual hydrogen peroxide after each bottle 12 is              the motion of each bottle is controlled by the speed of the
    sterilized.                                                            moving conveying chain.
       FIGS. 1-3 illustrate several views of an aseptic process- 10           Asterilant such as hydrogen peroxide may be provided to
    ing apparatus 10 in accordance with a preferred embodiment             the sterilant application apparatus 36 in many ways. For
    of the present invention. As shown, the aseptic processing             example, liquid hydrogen peroxide may be provided in a
    apparatus 10 includes a first bottle unscrambler 20, a second          reservoir at a level maintained by a pump and overflow pipe.
    bottle unscrambler 30, and a bottle lifter 40 for providing a          A plurality of measuring cups (e.g., approximately 0.5 ml
    supply of properly oriented empty bottles. The empty bottles 15 each) connected by an air cylinder are submerged into the
    are delivered to a filler apparatus 50 after passing through a         reservoir and are lifted above the liquid level. Thus, a
    bottle infeed and sterilization apparatus 60 for aseptic ster-         measured volume of liquid hydrogen peroxide is contained
    ilization. The filled bottles are sealed at a first capping            in each measuring cup.
    apparatus 400 or a second capping apparatus 410. A control                Each measuring cup may include a conductivity probe
    system 550 monitors and controls the operation of the 20 that is configured to send a signal to the control system 550
    aseptic processing apparatus 10. The filled and sealed bottles         indicating that the measuring cup is full. A tube (e.g., having
    are packed and palletized using a first case packing appa-             a diameter of about 1/16") is positioned in the center of the
    ratus 480, a second case packing apparatus 490, a first                measuring cup. A first end of the tube is positioned near the
    palletizer 500, and a second palletizer 510.                           bottom of the measuring cup. A second end of the tube is
       The bottles 12 arrive at a first bottle unscrambler 20 with 25 connected to the sterilant application apparatus 36. The
    a random orientation, such that an opening 16 (see FIG. 8)             sterilant application apparatus 36 includes a venturi and a
    of each bottle 12 can be oriented in any direction. The first          heated double tube heat exchanger. When the measuring cup
    bottle unscrambler 20 manipulates the bottles 12 until the             is full, and a signal is received from the control system 550,
    opening 16 of each bottle 12 is in a top vertical position. The        a valve is opened allowing pressurized sterile air to enter the
    bottles 12 leave the first bottle unscrambler 20 in a series 30 venturi. The pressurized air flow causes a vacuum to be
    formation with the opening 16 of each bottle 12 oriented               generated in second end of the tube causing liquid hydrogen
    vertically. The bottles 12 travel in single file in a first lane 18    peroxide to be pulled out of the measuring cup. The liquid
    to a first bottle lifter 40. The first bottle lifter 40 lifts and      hydrogen peroxide is sprayed into a sterile air stream which
    transports the bottles 12 to a bottle infeed and sterilization         atomizes the hydrogen peroxide into a spray. The atomized
    apparatus 60. A second bottle unscrambler 30 may also used 35 hydrogen peroxide enters the double tube heat exchanger in
    to provide a supply of vertically oriented bottles 12. The             order to heat the atomized hydrogen peroxide above its
    bottles 12 output from the second bottle unscrambler 30                vaporization phase. The double tube heat exchanger is
    travel in single file in a second lane 22 to a second bottle           heated with steam and the temperature is monitored and
    lifter 42, which lifts and transports the bottles 12 to the bottle     controlled by the control system 550. In FIG. 4, the appli-
    infeed and                                                          40 cation of the sterilant 14 by the sterilant application appa-
       FIG. 3 illustrates the bottle infeed, sterilization, and            ratus 36 is accomplished through the use of spray nozzles 64
    conveying apparatus 60 attached to the filler apparatus 50.            that produce a sterilant fog which is directed to the entire
    FIG. 4 illustrates a cross-sectional side view of the bottle           outside surface 34 of each bottle 12.
    infeed, sterilization, and conveying apparatus 60. FIG. 5                 Alternatively, a direct spray of heated hydrogen peroxide
    illustrates a cross-sectional top view of the bottle infeed, 45 may be continuously applied to the outside surface 34 of
    sterilization, and conveying apparatus 60 taken along line             each bottle 12. For producing the direct spray, a metering
    5-5 of FIG. 4. The bottle infeed and sterilization apparatus           pump regulates the amount of hydrogen peroxide, a flow
    60 preferably inputs six bottles 12 in a horizontal direction          meter continuously measures and records the quantity of
    from the first lane 18 and six bottles in a horizontal direction       hydrogen peroxide being dispensed, a spray nozzle produces
    from the second lane 22 (FIG. 5). A gate 76 in the first lane 50 a fine mist, and a heat exchanger heats the hydrogen
    18 selectively groups six bottles 12 at a time in first                peroxide above the vaporization point.
    horizontal row 24. A gate 78 in the second lane 22 selec-                 FIGS. 3 and 4 illustrate the sterilization chamber 38 for
    tively groups six bottles 12 at a time in a second horizontal          activation and drying of bottles 12 which is included in the
    row 28. An infeed apparatus 80 includes a pushing element              bottle infeed, sterilization, and conveying apparatus 60. The
    84 for pushing the bottles 12 in the first horizontal row 24 55 sterilization chamber 38 sterilizes the outside surface 34 of
    into a first vertical lane 26. A corresponding infeed apparatus        each bottle 12. The sterilization chamber 38 encloses a
    80 includes a pushing element 86 for pushing the bottles 12            conduit 39. Sterile heated air, which is generated by a sterile
    in the second horizontal row 28 into a second vertical lane            air supply system 146 (FIG. 3), enters the conduit 39 of the
    32. The six bottles 12 in the first vertical lane 26 and the six       sterilization chamber 38 through ports 67 and 68 located at
    bottles 12 in the second vertical lane 32 are directed down- 60 the bottom of the sterilization chamber 38. The sterile heated
    ward into the bottle infeed and sterilization apparatus 60.            air also enters through a bottom opening 62 of the bottle
       Referring to FIG. 4, as the bottles 12 move downward in             infeed and sterilization apparatus 60. The sterile heated air
    the first vertical lane 26 and the second vertical lane 32, a          travels up through the conduit 39 of the sterilization cham-
    sterilant 14, such as heated hydrogen peroxide, oxonia, or             ber 38, and exits the top of the sterilization chamber 38
    other aseptic sterilant, is applied to an outside surface 34 of 65 through an exhaust conduit 70. The sterile heated air con-
    each bottle 12 by a sterilant application apparatus 36. The            tinuously flows in an upward direction through the steril-
    outside surface 34 of a bottle 12 is illustrated in greater detail     ization chamber 38, thus preventing any contaminants from
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 24 of 35 PageID #:
                                   14732
                                US 6,702,985 Bl
                                   7                                                                    8
    entering the bottle infeed and sterilization apparatus 60. To           Referring to FIGS. 3 and 4, the bottles 12 are supplied
    create the sterile heated air, the air is first passed through a     from an infeed chamber 102 to station 2 of the filler
    filtering system ( e.g., a group of double sterile air filters to    apparatus 50 through the bottom opening 62 of the bottle
    sterilize the air. The air is then heated in a heating system        infeed and sterilization apparatus 60. The infeed chamber
    ( e.g., an electric heater) to about 230° F. The air temperature 5 102 is enclosed to direct heated hydrogen peroxide laden air
    is regulated by the control system 550. Other techniques for         completely around the outer surface 34 of the bottles 12. A
    providing the sterile heated air may also be used. The control       mechanical scissors mechanism and a vacuum "pick and
    system 550 monitors the air pressure and flow rate of the            place" apparatus 104 position twelve bottles 12 at a time (in
    sterile heated air to ensure that an adequate flow of the hot        a two by six matrix, FIG. 8) into one of the conveying plates
    sterile air is maintained in the bottle sterilization chamber 38 10 94.
    of the bottle infeed and sterilization apparatus 60.                    A plurality of conveying plates 94 are attached to a main
        As illustrated in FIGS. 4, 6, and 7, the sterilization           conveyor    106. The main conveyor 106 forms a continuous
    chamber 38 includes two opposing, interior, perforated walls         element around conveyor pulleys 108 and 110 as illustrated
    72A, 72B. The perforated walls 72A and 72B guide the                 in FIG. 3. A bottle support plate 107 supports a bottom 120
    bottles 12 downward in the first vertical lane 26 and the 15 of each bottle 12 as the bottles 12 are conveyed from station
    second vertical lane 32, respectively. The perforated walls          to station through the filler apparatus 50. Each conveying
    72A, 72B also allow the complete circulation of hot sterile          plate 94 passes through stations 1 through 41, around pulley
    air around the outside surface 34 of each bottle 12 in the           108, and returns around pulley 110 to repeat the process. The
    sterilization chamber 38. The sterilization chamber 38 sup-          main conveyor 106, conveying plates 94, and pulleys 108
    plies hot sterile air to the outside surface 34 of each bottle 20 and 110 are enclosed in the sterilization tunnel 90.
    12 between the sterilant application apparatus 36 and the               At station 4, the bottles 12 in the conveying plate 94 enter
    bottom opening 62 of the bottle infeed and sterilization             a bottle detection apparatus 112. The bottle detection appa-
    apparatus 60. This sterilant may be hydrogen peroxide or             ratus 112 determines whether all twelve bottles 12 are
    oxonia (hydrogen peroxide and peroxyacetic acid).                    actually present and correctly positioned in the conveying
                                                                      25 plate 94. Proximity sensors 114 detect the presence and the
        In accordance with the preferred embodiment of the
                                                                         alignment of each bottle 12. In the present invention, a bottle
    present invention, twelve drying positions are provided in
                                                                         12 with correct alignment is in an upright position with the
    the sterilization chamber 38. Each bottle 12 is exposed to the
                                                                         opening 16 of the bottle 12 located in an upward position.
    hot sterile air in the sterilization chamber 38 for about at
                                                                         Information regarding the location of any misaligned or
    least 24 seconds. This provides time sufficient time for the
                                                                      30 missing bottles 12 is relayed to the control system 550. The
    hydrogen peroxide sterilant to break down into water and
                                                                         control system 550 uses this location information to ensure
    oxygen, to kill any bacteria on the bottles 12, and to
                                                                         that, at future stations 92, bottle filling or sealing will not
    evaporate from the outside surface 34 of the bottles 12.
                                                                         occur at the locations corresponding to the misaligned or
        An exhaust fan 73 is located at a top of the exhaust             missing bottles 12.
    conduit 70 to provide an outlet from the sterilization tunnel 35        At station 7, as illustrated in FIGS. 3 and 10, the bottles
    90, and to control the sterile air flow rate through the             12 in the conveying plate 94 enter an interior bottle steril-
    sterilization chamber 38. The exhaust fan 73 is controlled by        ization apparatus 116. A sterilant, such as hydrogen
    the control system 550. The control system 550 controls the          peroxide, oxonia, or any other suitable aseptic sterilant is
    sterile air temperature preferably to about 230° F., and             applied as a heated vapor fog into the interior 118 of each
    controls the sterile air flow rate through the sterilization 40 bottle 12. Preferably, hydrogen peroxide is used as the
    chamber 38. The flow rate is preferably about 1800 scfm              sterilant in the present invention. The application of sterilant
    through the sterilization chamber 38. The bottles 12 leave           is accomplished with the use of a plurality of sterilant
    the sterilization chamber 38 with a hydrogen peroxide                measuring devices 121 and a plurality of probes 123. Each
    concentration of less than 0.5 PPM.                                  probe 123 includes any practical means for transferring the
        As shown in FIGS. 3 and 4, a plurality of proximity 45 sterilant from the probe 123 to the interior surface 119 of the
    sensors 71 located along the sides of the vertical lanes 26, 32      bottle 12. For example, an opening or a plurality of openings
    detect any bottle 12 jams that occur within the sterilization        may be used for ejecting the sterilant onto the interior
    chamber 38. The proximity sensors 71 transmit an alarm               surface 119. Preferably, in the present invention, an appli-
    signal to the control system 550. The bottles 12 leave the           cator spray nozzle 122 is included in each probe 123. The
    bottle infeed and sterilization apparatus 60 through the 50 applicator spray nozzle 122 provides uniform sterilant appli-
    bottom opening 62, and enter a sterilization tunnel 90 of the        cation without droplet formation on the interior surface 119
    filler apparatus 50.                                                 of the bottle 12. A separate measuring device 121 and the
        In the preferred embodiment of the present invention, the        probe 123 are used for each of the twelve bottle 12 locations
    filler apparatus 50 includes forty-one (41) index stations 92,       in the conveying plate 94. Each sterilant measuring device
    hereafter referred to as "stations." Various index stations 92 55 121 may include a spoon dipper 304 (e.g., approximately 0.5
    are illustrated in FIGS. 3, 4, and 11-15. The conveying              ml each) as illustrated in FIG. 21. Each bottle 12 is supplied
    motion of the bottles 12 to the various stations 92 through          with the same measured quantity of sterilant, preferably in
    the filler apparatus 50 is based on an is indexing motion. The       the form of a hot vapor fog. A pump 306 provides a sterilant
    filler apparatus 50 is designed to convey the bottles 12             (e.g., hydrogen peroxide) from a sterilant supply tank 310 to
    through the various operations of the filler 50 in a two by six 60 a reservoir 124. An overflow pipe 308 maintains the sterilant
    matrix. The twelve bottles 12 in the two by six matrix are           liquid level in the reservoir 124 by returning excess sterilant
    positioned in, and displaced by, a conveying plate 94 as             to the sterilant supply tank 310. The spoon dipper 304
    illustrated in FIG. 8. Therefore, twelve bottles 12 are              connected to an air cylinder 316 is submerged into the
    exposed to a particular station 92 at the same time. A               reservoir 124 and is lifted above the liquid level. Thus, a
    conveying apparatus 100 moves the set of twelve bottles 12 65 measured volume of liquid hydrogen peroxide (e.g.,
    in each conveying plate 94 sequentially through each station         approximately 0.5 ml) is contained in each spoon dipper
    92.                                                                  304.
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 25 of 35 PageID #:
                                   14733
                                US 6,702,985 Bl
                     9                                   10
        Each spoon dipper 304 may include a conductivity probe         Furthermore, the second supply of hot sterile air is continu-
    that is configured to send a signal to the control system 550      ously blowing, whereas the first supply of sterile air and
    indicating that the spoon dipper 304 is full. A tube 312 (e.g.,    hydrogen peroxide in conduit 346 is intermittent corre-
    having a diameter of about ½6 11 ) is positioned in the center     sponding to the movement of the bottles 12. Since the
    of the spoon dipper 304. A first end of the tube 312 is 5 second supply of hot sterile air is continuous, hydrogen
    positioned near the bottom of the spoon dipper 304. A              peroxide does not have the ability to fall out of the air stream
    second end of the tube 312 is connected to an atomizing            and deposit in the delivery conduit 348 in the form of drops.
    venturi 314.                                                       This ensures that the delivery of hydrogen peroxide is
        A pressurized air source 318 is connected by a conduit         consistent from one bottle 12 application to the next and
    320 to a flow adjust valve 322. A conduit 324 connects the 10 does not allow a drop to be directed into the bottle 12 interior
    flow adjust valve 322 to a regulator valve 326. A conduit 328      118.
    connects the regulator valve 326 with a solenoid actuated             The mixture of heated sterile air and atomized hydrogen
    valve 330. A conduit 332 connects the solenoid actuated            peroxide in conduit 348 passes through the double tube heat
    valve 330 with the air cylinder 316. The control system 550        exchanger 350. The double tube heat exchanger 350 adds
    controls the solenoid actuated valve 330 which controls the 15 additional heat to the atomized hydrogen peroxide. Heat is
    compressed air supplied to the air cylinder 316. Compressed        supplied to the double tube heat exchanger 350 from the
    air supplied to the air cylinder 316 lowers or lifts the spoon     steam supply 354 controlled by the regulator valve 360.
    dipper 304 into or out of the liquid sterilant.                    Generally, hydrogen peroxide has chemical stabilizers in it
        A conduit 334 connects the flow adjust valve 322 with the      that may cause a white powder precipitate to form on the
    regulator valve 336. A conduit 338 connects the regulator 20 inner surfaces of the double tube heat exchanger 350. This
    valve 336 with a sterile air filter 340. A conduit 342 connects    occurs when the temperature differential between the sup-
    the sterile air filter 340 with a solenoid actuated valve 344.     plied steam heat and the gas to be heated is large. In the
    A conduit 346 connects the solenoid actuated valve 344 with        present inventions the temperature of the atomized hydrogen
    the atomizing venturi 314. When the spoon dipper 304 is            peroxide is typically about the same as the supplied steam
    full, and a signal is received from the control system 550, the 25 heat so that a minimal amount of precipitate occurs. Another
    solenoid actuated valve 344 is opened allowing pressurized         embodiment of the invention eliminates the need for the
    sterile air to enter the atomizing venturi 314 through the         double tube heat exchanger 350 because the temperature of
    conduit 346. The pressurized air flow causes a vacuum to be        the atomized hydrogen peroxide is already at the desired
    generated in the second end of the tube 312 causing liquid         temperature.
    hydrogen peroxide to be pulled out of the spoon dipper 304. 30        The temperature of the atomized gas entering the interior
        A first supply of sterile air is supplied through conduit      118 of the bottle 12 is in the range of about 100° C. to 120°
    346. The pressurized air supplied through conduit 346 is           C. This temperature is limited to prevent the plastic bottles
    used to atomize the hydrogen peroxide sterilant in the             12 from melting. The droplet size occurring on the interior
    atomizing venturi 314. Atomization of the liquid hydrogen          surface 119 of the bottles 12 is in the range of about 300 to
                                                                    35
    peroxide may be provided by other means such as by using           500 micrometers. The initial concentration level of hydro-
    ultrasonic frequencies to atomize the liquid hydrogen per-         gen peroxide on the interior surface 119 of the bottle 12 is
    oxide.                                                             about 35%.
        A conduit 348 connects with the atomizing venturi 314,            As illustrated in FIG. 21, the control system 550 monitors
    passes through a heat exchanger 350 (e.g., double tube heat 40 the temperatures at locations denoted as "T" in the interior
    exchanger), and connects with a probe 123 including the            bottle sterilization apparatus 116. The temperatures "T" are
    applicator spray nozzle 122. A conduit 352 connects a steam        measured in the conduit 348, in the heater 368, and in the
    supply 354 with a valve 356. A conduit 358 connects the            conduit 370. Additionally, the control system 550 monitors
    valve 356 with a regulator valve 360. A conduit 382 con-           the pressures at locations denoted as "P" as illustrated in
    nects the regulator valve 360 with the heat exchanger 350. 45 FIG. 21. The pressures "P" are measured in the conduit 328,
        A second supply of hot sterile air is supplied to the          conduit 338, and in the conduit 382.
    atomized sterilant through a conduit 378. A humidity control          The control system 550 monitors and controls a spray
    apparatus 362 maintains the humidity level of the air enter-       apparatus 126 that includes the probe 123 including the
    ing a blower 364. A conduit 366 connects the blower 364            applicator spray nozzles 122 FIG. 10. Each applicator spray
    with a heater 368. A conduit 370 connects the heater 368 50 nozzle 122 sprays the sterilant into the interior 118 of a
    with a sterile filter 372. A conduit 374 connects the sterile      corresponding bottle 12 as a hot vapor fog. The probe 123
    filter 372 with a flow adjust valve 376. The conduit 378           including applicator spray nozzles 122 are designed to
    connects the flow adjust valve 376 with the conduit 348. A         extend through the bottle openings 16. The probe 123
    conduit 380 connects the sterile filter 372 with a bypass          including applicator spray nozzles 122 descends into the
    valve 382. The blower 364 operates continuously supplying 55 interior 118 and toward the bottom of the bottles 12. This
    humidity controlled air to the heater 368. The flow of heated      ensures the complete application of sterilant to the entire
    sterile air is controlled with the flow adjust valve 376 and       interior 118 and interior surface 119 of each bottle 12.
    travels through conduit 378.                                       Alternately, the probe 123 including the applicator spray
        Exiting conduit 378, the second supply of hot sterile air      nozzles 122 may be positioned immediately above the bottle
    enters the conduit 348 to mix with the atomized hydrogen 60 openings 16 prior to the application of sterilant.
    peroxide from the atomizing venturi 314. Excess flow of               FIG. 9 illustrates a perspective view of a partition 130 that
    heated sterile air travels through conduit 380 and passes          provides control of sterile air flow within the sterilization
    through the bypass valve 382. The second supply of hot             tunnel 90 of the filler apparatus 50. The partition 130
    sterile air assists in obtaining a uniform concentration of        includes a top baffle plate 132, a middle baffle plate 134, and
    hydrogen peroxide in the air stream in conduit 348 and 65 a bottom baffle plate 136. The top baffle plate 132 and the
    provides enough momentum to ensure that all portions of the        middle baffle plate 134 are provided with cut-outs 133 which
    bottle 12 interior 118 are contacted by hydrogen peroxide.         correspond to the outer shape of each bottle 12 and to the
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 26 of 35 PageID #:
                                   14734
                                US 6,702,985 Bl
                     11                                  12
    outer shape of the conveyor plate 94. The cut-outs 133 allow            As illustrated in FIG. 3, a gas such as hot sterile air enters
    each bottle 12 and each conveyor plate 94 to pass through            the first sterilization zone 164 at a rate of about 2400 cfm
    the partition 130. A space 138 between the middle baffle             (cubic feet per minute). The temperature of the hot sterile air
    plate 134 and the bottom baffle plate 136 allows each empty          is about 230° F. The hot sterile air enters the first sterilization
    conveyor plate 94 to pass through the partition 130 as it 5 zone 164 through conduit 148. Additional hot sterile air
    travels on its return trip from the pulley 108 toward the            enters the second sterile zone through sterile air conduits
    pulley 110.                                                          140, 142, and 144 at a total rate of about 1000 cfm (FIG. 3).
       As illustrated in FIG. 3, partitions 130A, 130B, and 130C,        Also, hot sterile air enters at a rate of about 1800 cfm
    are located within the sterilization tunnel 90. FIG. 10              through ports 67 and 68 leading into the infeed and steril-
    illustrates a cross-sectional view of partition 130A including 10 ization apparatus 60. A portion of the hot sterile air exits the
    baffle plates 132A, 134A, and 136A. The partition 130A is            sterilization tunnel 90 at a rate of about 1500 cfm through a
    located between stations 8 and 9. FIG. 11 illustrates a              plurality of exhaust ports 153 located in the first sterilization
    cross-sectional view of partition 130B including baffle plates       zone 164 (FIG. 15). A portion of the hot sterile air exits the
    132B, 134B, and 136B. The partition 130B is located                  sterilization tunnel 90 at a rate about 100 cfm through an
    between stations 22 and 23. FIG. 12 illustrates a cross-             opening 282 (FIG. 14). The bottles 12 exit the sterilization
    sectional view of partition 130C including baffles 132C, 15 tunnel 90 through the opening 282. The continuous flow of
    134C, and 136C. The partition 130C is located between                sterile air flow out through the opening 282 prevents con-
    stations 35 and 36. As illustrated in FIG. 3, sterile air is
                                                                         taminants from entering the sterilization tunnel 90.
    introduced through sterile air supply sources (e.g., conduits
    140,142, and 144) into the sterilization tunnel 90. The sterile         As illustrated in FIG. 3, the hot sterile air is drawn out of
    air conduit 140 is located at station 23 (FIG. 11), the sterile   20 the fourth sterilization zone 165 of the sterilization tunnel 90
    air conduit 142 is located at station 27 (FIG. 3), and the           through the bottom opening 62 in the bottle infeed and
    sterile air conduit 144 is located at station 35 (FIG. 12).          sterilization apparatus 60. Next, the hot sterile air from the
       The partition 130A separates an activation and drying             infeed and sterilization apparatus together with the fourth
    apparatus 152 from the interior bottle sterilization apparatus       sterilization zone 165 exits out of the exhaust conduit 70 of
    116. The partition 130B separates the activation and drying 25 the infeed and sterilization apparatus at a rate of about 3600
    apparatus 152 from a main product filler apparatus 160 and           cfm. This outflow of hot sterile air from the bottle infeed and
    a lid sterilization and heat sealing apparatus 162. Thus, a first    sterilization apparatus 60 prevents contaminants from enter-
    sterilization zone 164 is created that includes the activation       ing the bottle infeed sterilization apparatus 60 and the
    and drying apparatus 152. Partition 130C separates the main          sterilization tunnel 90.
    product filler apparatus 160 and the lid sterilization and heat 30      Stations 10 through 21 include twelve stations for direct-
    sealing apparatus 162 from a bottle discharge apparatus 280.         ing hot sterile air into each bottle 12 for the activation and
    Thus, partitions 130B and 130C create a second sterilization         removal of the sterilant from the interior of the bottle 12. In
    zone 166 that includes the main product filler apparatus 160         these twelve stations, a third supply of hot sterile air is
    and the lid sterilization and heat sealing apparatus 162. A          provided through the sterile air supply system 146. The
    third sterilization zone 172 includes the bottle discharge 35 sterile air supply system 146 supplies hot sterile air to a
    apparatus 280. A fourth sterilization zone 165 includes the          plurality of nozzles 150 in the activation and drying appa-
    interior bottle sterilization apparatus 116. The second ster-        ratus 152. The hot sterile air flow in each bottle 12 is about
    ilization zone 166 provides a highly sterile area where the          40 SCFM. Hot sterile air is supplied to the sterile air supply
    bottles 12 are filled with a product and sealed. The second          system 146 through conduit 148. The air is first passed
    sterilization zone 166 is at a higher pressure than the first 40 through a filtration system to sterilize the air. The air is then
    sterilization zone 164 and the third sterilization zone 172.         heated in a heating system to about 230° F. The air tem-
    Therefore, any gas flow leakage is in the direction from the         perature is regulated by the control system 550. Also, the
    second sterilization zone 166 out to the first sterilization         control system 550 monitors it the air pressure and flow rate
    zone 164 and the third sterilization zone 172. The first             to ensure that an adequate flow of hot sterile air is main-
    sterilization zone 164 is at a higher pressure than the fourth 45 tained in the sterilization tunnel 90 of the application and
    sterilization zone 165. Therefore, gas flow is in the direction      drying apparatus 152.
    from the first sterilization zone 164 to the fourth sterilization       As shown in FIG. 8, each bottle 12 generally has a small
    zone 165.                                                            opening 16 compared to its height "H." A ratio of a diameter
       The partitions 130A, 130B, and 130C create sterilization          "D" of the bottle 12 to the height "H" of the bottle 12 is
    zones 164, 165, 166, and 172 with different concentration 50 generally less than 1.0. The small bottle opening 16 com-
    levels of gas laden sterilant (e.g., hydrogen peroxide in air).      bined with a larger height "H" restricts the flow of hot gas
    The highest concentration level of sterilant is in the fourth        into the interior 118 of the bottle 12. Also, PET and HDPE
    sterilization zone 165. For example, with the sterilant hydro-       bottle materials have low heat resistance temperatures.
    gen peroxide, the concentration level of hydrogen peroxide           These temperatures commonly are about 55° C. for PET and
    is about 1000 ppm (parts per million) in the fourth steril- 55 about 121 ° C. for HDPE. Typically, in the aseptic packaging
    ization zone 165. The hydrogen peroxide sterilant level is           industry, a low volume of air at a high temperature is applied
    about 3 ppm in the first sterilization zone 164. The lowest          to the packaging materials. This often results in deformation
    concentration level of sterilant is in the second sterilization      and softening of packaging materials formed of PET and
    zone 166. In the second sterilization zone 166, the hydrogen         HDPE. In order to prevent softening and deformation of the
    peroxide sterilant concentration level is less than 0.5 ppm 60 bottles 12, when formed from these types of materials, the
    and typically about 0.1 ppm. Advantageously, this helps to           present invention applies high volumes of air at relatively
    maintain the main product filler apparatus 160 and the lid           low temperatures over an extended period of time in the
    sterilization and heat sealing apparatus 162 at a low sterilant      activation and drying apparatus 152. The plurality of nozzles
    concentration level. This prevents unwanted high levels of           150 of the activation and drying apparatus 152 direct hot
    sterilant to enter the food product during the filling and 65 sterile air into the interior 118 of each bottle 12 (FIG. 11). A
    lidding process. The hydrogen peroxide sterilant concentra-          long exposure time is predicated by the geometry of the
    tion level is about 0.1 ppm in the third sterilization zone 172.     bottle 12 and the softening temperature of the material used
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 27 of 35 PageID #:
                                   14735
                                US 6,702,985 Bl
                     13                                  14
    to form the bottle 12. In the present invention, about 24            come in contact with the product to steam at temperatures
    seconds are allowed for directing hot sterile air from the           above about 250° F. for a minimum of about 30 minutes.
    plurality of nozzles 150 into each bottle for the activation         Elements such as cups 198A and 198B are used to block off
    and removal of sterilant from the interior surface 119 of the        nozzle outlets 196A and 196B respectively, to allow a
    bottle 12. To achieve aseptic sterilization, a minimum bottle 5 buildup of steam pressure to about 50 psig inside the
    temperature of about 131 ° F. should be held for at least 5          pressurized reservoir apparatus 180. Condensate generated
    seconds. To achieve this bottle temperature and time                 as the steam heats the interior surfaces of the pressurized
    requirements, including the time required to heat the bottle,        reservoir apparatus 180 is collected in the cups 198A and
    the sterilant is applied for about 1 second and the hot sterile      198B. This condensate is released when the cups 198A and
    air is introduced for about 24 seconds. The hot sterile air 10 198B are removed from the nozzle outlets 196A and 196B.
    leaves the nozzles 150 at about 230° F. and cools to about           Once the interior surfaces of the pressurized reservoir appa-
    131 ° F. when it enters the bottle 12. The hot sterile air is        ratus 180 are sterilized, the steam is shut off, and sterile air
    delivered at a high volume so that the bottle 12 is maintained       is used to replace the steam. The sterile air reduces the
    at about 131 ° F. for at least 5 seconds. The about 24 seconds       interior temperature of the pressurized reservoir apparatus
    provides adequate time for the bottle 12 to heat up to about 15 180 to the temperature of the product before the product is
    131 ° F. and to maintain this temperature for at least 5             allowed to enter the enclosed product tank 182. Sterile air is
    seconds. After bottle 12 has dried, the residual hydrogen            directed through sterile air conduits 142 and 144 into the
    peroxide remaining on the bottle 12 surface is less than 0.5         second sterilization zone 166 at a volume rate of about 800
    PPM.                                                                 scfm (FIG. 13). The sterile air flow entering the second
        A foodstuff product is first sterilized to eliminate bacteria 20 sterilization zone 166 provides sterile air to the main product
    in the product. An "Ultra High Temperature" (UHT) pas-               filler apparatus 160 and to the lid sterilization and heat
    teurization process is required to meet the aseptic FDA is           sealing apparatus 162.
    standard. The time and temperature required to meet the                  The main product filler apparatus 160 includes a separate
    aseptic FDA standard depends on the type of foodstuff. For           filling position for each bottle. The bottle 12 filling operation
    example, milk must be heated to 282° F. for not less than 2 25 is completed for six bottles at station 23 and for six bottles
    seconds in order to meet the aseptic standards.                      at station 25.
        After UHT pasteurization, the product is delivered to a              FIGS. 3 and 13 illustrate the lid sterilization and heat
    main product filler apparatus 160. The main product filler           sealing apparatus 162. A lid 200 is applied to each of the
    apparatus is illustrated in FIGS. 3 and 13. The main product         twelve bottles 12 at station 31. For a fully aseptic bottle
    filler 160 can be sterilized and cleaned in place to maintain 30 filler, complete lid 200 sterilization is necessary, and there-
    aseptic FDA and 3A standards. A pressurized reservoir                fore a sterilant such as hydrogen peroxide is typically used.
    apparatus 180 that can be steam sterilized is included in the        In the present invention, the lids are formed of a material
    main product filler apparatus 160. As illustrated in FIG. 13,        such as foil or plastic. The lids 200 are joined together by a
    the pressurized reservoir apparatus 180 includes an enclosed         small interconnecting band 203 that holds them together to
    product tank 182 with a large capacity (e.g., 15 gallons). The 35 form a long continuous chain of lids 200, hereinafter
    product tank 182 is able to withstand elevated pressures of          referred to as a "daisy chain" 202. The daisy chain 202 of
    about 60 psig or more. The pressurized reservoir apparatus           lids is illustrated in FIGS. 17. A daisy chain 202 of lids 200
    180 also includes a level sensor 184, a pressure sensor 186,         is placed on each of a plurality of reels 210. For the twelve
    a volumetric measuring device 188, and a filling nozzle 190.         bottle configuration of the present invention, six of the reels
    The product tank 182 includes a single inlet with a valve 40 210, each holding a daisy chain 202 of lids 200, are located
    cluster including a sterile barrier to separate the product          on each side of a heat sealing apparatus 214. Each daisy
    process system from aseptic surge tanks and the main                 chain 202 of lids 200 winds off of a corresponding reel 210
    product filler apparatus 160. The product tank 182 has an            and is sterilized, preferably using a hydrogen peroxide bath
    outlet with twelve connections. At each connections is a             204. The concentration of hydrogen peroxide can range from
    volumetric measuring device 188 such as a mass or volu- 45 about 30 to 40%, however, preferably the concentration is
    metric flow meter. A plurality of filling nozzles 190A, 190B         about 35%. Each lid 200 remains in the hydrogen peroxide
    are provided at stations 23, 25, respectively. In addition,          bath 204 for at least 18 seconds. A plurality of hot sterile air
    there are a plurality of volumetric measuring devices 188A           knives 208, which are formed by jets of hot sterile air,
    and 188B to measure the volume of product entering each              activate the hydrogen peroxide to sterilize the lids 200 on the
    bottle 12 at stations 23 and 25, respectively. The control 50 daisy chain 202. The hot sterile air temperature is about 135°
    system 550 calculates the desired volume of product to be            C. The hot air knives 208 also remove excess hydrogen
    inserted into each bottle 12, and controls the product volume        peroxide from the lids 200. A plurality of heated platens 205
    by opening or closing a plurality of valves 194A and 194B.           further dry the lids 200 so that the residual concentration of
    The activation mechanisms for valves 194A and 194B have              hydrogen peroxide is less than 0.5 PPM. The hydrogen
    a sterile barrier to prevent contamination of the product. The 55 peroxide bath 204 prevents any contaminants from entering
    plurality of valves 194A control the volume of product               the sterilization tunnel 90 via the lidding operation.
    flowing through a corresponding plurality of nozzles 196A                Once sterilized, the lids 200 enter the sterilization tunnel
    into the bottles 12 at station 23. The plurality of valves 194B      90 where they are separated from the daisy chain 202 and
    control the volume of product flowing through a correspond-          placed on a bottle 12. Each lid is slightly larger in diameter
    ing plurality of nozzles 196B into the bottles 12 at station 25. 60 then that of the opening 16 of a bottle 12. During the
    The control system 550 uses the previously stored informa-           placement of the lid 200 on the bottle 12, a slight mechanical
    tion provided by the bottle detection apparatus 112 to only          crimp of the lid 200 is formed to locate and hold the lid 200
    allow filling to occur at the locations where bottles 12 are         on the bottle 12. The crimp holds the lid 200 in place on the
    actually present and correctly aligned.                              bottle 12 until the bottle 12 reaches a station 33 for sealing.
        The initial sterilization process for the pressurized reser- 65      Another embodiment of a lid sterilization and heat sealing
    voir apparatus 180 includes the step of exposing all of the          apparatus 552 is illustrated in FIG. 19. As illustrated in FIG.
    surfaces of the pressurized reservoir apparatus 180 that             18, the daisy chain 215 of lids 200 includes a hole 207
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 28 of 35 PageID #:
                                   14736
                                US 6,702,985 Bl
                     15                                  16
    located in each interconnecting band 203. Each hole 207            the lid 200 on the bottle 12 to extend upward. The proximity
    receives a pin 209 of a drive sprocket 211.                        sensor detects if the lid 200 has extended upward, which
       The daisy chain 215A, 215B of lids 200 is placed on each        indicates an acceptable seal, or whether the seal remains flat,
    of a plurality of reels 210 (e.g. 210A and 210B). For the          which indicates a leaking seal or bottle 12. The location of
    twelve bottle configuration of the present invention, six of 5 the defective bottles 12 are recorded by the control system
    the reels 210, each holding a daisy chain 215A, 215B of lids       550 so that the defective bottles will not be packed.
    200, are located on each side of a heat sealing apparatus 214.         Bottle discharge from the sterilization tunnel 90 of the
    Each daisy chain 215A, 215B of lids 200 winds off of a             filler apparatus 50 occurs at stations 38 and 40 as illustrated
    corresponding reel 210 and is sterilized preferably using a        in FIGS. 3, 13 and 14. A bottle discharge apparatus 280 is
    hydrogen peroxide bath 204. The concentration of hydrogen 10 located at stations 38 and 40. At this point in the filler
    peroxide can range from about 30 to 40%, however, pref-            apparatus 50, the filled and sealed bottles 12 are forced in an
    erably the concentration is about 35%. The lids 200 remain         upward direction such that a top portion 284 of each bottle
    in the hydrogen peroxide bath 204 for at least 18 seconds. A       12 protrudes through the opening 282 in the sterilization
    plurality of hot sterile air knives 208, which are formed by       tunnel 90 (FIG. 14). A rotating cam 290 or other suitable
    jets of hot sterile air, activate the hydrogen peroxide to 15 means (e.g., an inflatable diaphragm, etc.) may be used to
    sterilize the lids 200 on the daisy chain 215A, 215B. The hot      apply a force against the bottom 120 of each bottle 12 to
    sterile air temperature is about 135° C. The hot air knives        force the bottle 12 in an upward direction.
    208 also remove excess hydrogen peroxide form the lids
                                                                           As illustrated in FIG. 14, the bottle discharge apparatus
    200. A plurality of heated platens 205 further dry the lids 200
                                                                       280 comprises a lifting apparatus 286 that includes a gripper
    so that the residual concentration of hydrogen peroxide is 20
                                                                       288 that grasps the top portion 284 of each bottle 12 and lifts
    less than 0.5 PPM. The hydrogen peroxide bath 204 prevents
                                                                       the bottle 12 out through the opening 282 in the sterilization
    any contaminants from entering the sterilization tunnel 90
                                                                       tunnel 90. In order to ensure that contaminated air cannot
    via the lidding operation. The drive sprocket 211A includes
                                                                       enter the sterilization tunnel 90, the sterile air in the steril-
    a plurality of pins 209 that engage with the holes 207 of the
                                                                       ization tunnel 90 is maintained at a higher pressure than the
    daisy chain 215A. The drive sprocket 211A rotates in a 25
                                                                       air outside the sterilization tunnel 90. Thus, sterile air is
    counterclockwise direction and indexes and directs the daisy
                                                                       always flowing out of the sterilization tunnel 90 through the
    chain 215A, through a plurality of guides 217A The guides
                                                                       opening 282. In addition, the gripper 288 never enters the
    217Amay include a plurality of rollers 221A to further guide
                                                                       sterilization tunnel 90, because the top portion 284 of the
    and direct an end 219A of the daisy chain 215A over the
                                                                       bottle 12 is first lifted out of the sterilization tunnel 90 by the
    bottle 12A. The drive sprocket 211B includes a plurality of 30
                                                                       action of the rotating cam 290 before being grabbed by the
    pins 209 that engage with the holes 207 of the daisy chain
                                                                       gripper 288.
    215B. The drive sprocket 211B rotates in a clockwise
    direction and indexes and directs the daisy chain 215B                 FIG. 15 illustrates a top view of the filler apparatus 50
    through a plurality of guides 217B. The guides 217B may            including   the bottle infeed and sterilization apparatus 60, the
    include a plurality of rollers 221B to further guide and direct 35 interior bottle sterilization apparatus 116, and the activation
    an end 219B of the daisy chain 215B over the bottle 12B.           and drying apparatus 152. FIG. 15 additionally illustrates the
                                                                       main filler apparatus 160, the lid sterilization and heat
       Once sterilized, the lids 200 enter the sterilization tunnel
                                                                       sealing apparatus 162, and the bottle discharge apparatus
    90 where they are separated from the daisy chain 215A,
    217B and placed on the bottle 12A, 12B. At station 33, the         280.
    lids 200 are applied to the bottles 12. As illustrated in FIGS. 40     Referring again to FIGS. 1 and 14, the lifting apparatus
    13 and 20, the heat sealing apparatus 214 includes a heated        286 lifts the bottles 12 at station 38 and places the bottles 12
    platen 216 that applies heat and pressure against each lid 200     in a first lane 292 that transports the bottles 12 to a first
    for a predetermined length of time, to form a seal between         capping apparatus 410. In addition, the lifting apparatus 286
    the lid 200 and the bottle 12A, 12B. Although lidding for a        lifts the bottles 12 at station 40 and places the bottles 12 in
    bottle has been described, it should be appreciated that 45 a second lane 294 that transports the bottles 12 to a second
    lidding of other containers (e.g. jars) can be provided by the     capping apparatus 400.
    present invention. FIG. 20 illustrates a perspective view of           The first capping apparatus 410 secures a cap (not shown)
    the heat sealing apparatus 214, the daisy chain 215A, the          on the top of each bottle 12 in the first lane 292. The second
    gripper apparatus 554, the bottle 12A, and the conveying           capping apparatus 400 secures a cap on the top of each bottle
    plate 94. The lid 200 is its located above the bottle opening 50 12 in the second lane 294. The caps are secured to the bottles
    16. The gripper apparatus 554 includes a grip 223 for              12 in a manner known in the art. It should be noted that the
    capturing the bottle 12A by a bottle lip 225. The gripper          capping process may be performed outside of the steriliza-
    apparatus 554 lifts the bottle 12A in an upward direction so       tion tunnel 90 because each of the bottles 12 have previously
    that the lid 200 is pressed between a bottle top lip 227 and       been sealed within the sterilization tunnel 90 by the lid
    the heated platen 216. The interconnecting band 203 severs 55 sterilization and heat sealing apparatus 162 using a sterile lid
    and separates the lid 200 on the bottle 12 from the next lid       200.
    on the daisy chain 215A. The heated platen 216 is in a two             After capping, the bottles 12 are transported via the first
    by six configuration to seal twelve of the bottles 12 at a time.   and second lanes 292, 294 to labelers 460 and 470. The first
    There is a separate gripper apparatus 554 for each of the          labeling apparatus 470 applies a label to each bottle 12 in the
    twelve bottles 12. After each bottle 12 is sealed, its gripper 60 first lane 292. The second labeling apparatus 460 applies a
    apparatus 554 lowers and releases the bottle 12 and each           label to each bottle 12 in the second lane 294.
    bottle 12 continues to station 37.                                     From the first labeling apparatus 470, the bottles 12 are
       At station 37, the lid 200 seal and bottle 12 integrity are     transported along a first set of multiple lanes (e.g., 4) to a
    checked in a known manner by a seal integrity apparatus            first case packing apparatus 490. From the second labeling
    (not shown) comprising, for example, a bottle squeezing 65 apparatus 460, the bottles 12 are transported along a second
    mechanism and a proximity sensor. Each bottle 12 is                set of multiple lanes to a second case packing apparatus 480.
    squeezed by the bottle squeezing mechanism which causes            Each case packing apparatus 480, 490 gathers and packs a
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 29 of 35 PageID #:
                                   14737
                                US 6,702,985 Bl
                     17                                  18
    plurality of the bottles 12 (e.g., twelve) in each case in a               horizontal row 24, 28 enter the loading area of the
    suitable (e.g., three by four) matrix.                                     bottle infeed and sterilization apparatus 60.
        A first conveyor 296 transports the cases output by the             B. A proximity sensor to ensure that the first group of
    first case packer 490 to a first palletizer 510. A second                  bottles 12 has dropped into the first bottle position in
    conveyor 298 transports the cases output by the second case 5              the bottle infeed and sterilization apparatus 60.
    packer 480 to a second palletizer 500. A vehicle, such as a             Cl. A conductivity sensor to ensure that the measuring
    fork lift truck, then transports the pallets loaded with the               cup used by the sterilant application apparatus 36 is
    cases of bottles 12 to a storage warehouse.                                full.
        Referring again to FIG. 3, the main conveyor 106 and                C2. A conductivity sensor to ensure that the measuring
    each conveying plate 94 are cleaned and sanitized once 10                  cup used by the sterilant application apparatus 36 is
    during each revolution of the main conveyor 106.                           emptied in a predetermined time.
    Specifically, after each empty conveying plate 94 passes                C3. A pressure sensor to ensure that the pressure of the air
    around the pulley 108, the conveying plate 94 is passed                    used by the sterilant application apparatus 36 is within
    through a liquid sanitizing apparatus 300 and a drying                     predetermined atomization requirements.
    apparatus 302. The liquid sanitizing apparatus 300 sprays a 15          C4. A temperature sensor to ensure that each heat heating
    mixture of a sterilizing agent (e.g., oxonia, (hydrogen per-               element used by the sterilant application apparatus 36
    oxide and peroxyacetic acid)) over the entire surface of each              is heated to the correct temperature.
    conveying plate 94 and associated components of the main
                                                                            D. A proximity sensor (e.g., proximity sensor 71, FIG. 3)
    conveyor 106. In the drying apparatus 302, heated air with
                                                                               to ensure that a bottle jam has not occurred within the
    is used to dry the main conveyor 106 and conveying plates 20
                                                                               bottle infeed and sterilization apparatus 60.
    94.
                                                                            E. A temperature sensor to ensure that the temperature of
        Stations 1 through 40 are enclosed in the sterilization
                                                                               the heated sterile air entering the bottle infeed and
    tunnel 90. The sterilization tunnel 90 is supplied with air that
                                                                               sterilization apparatus 60 is correct.
    is pressurized and sterilized. The interior of the sterilization
                                                                       25   F. A proximity sensor that to ensure that each conveying
    tunnel 90 is maintained at a pressure higher than the outside
    environment in order to eliminate contamination during the                 plate 94 is fully loaded with bottles 12.
    bottle processing. In addition, to further ensure a sterile             Gl. A conductivity sensor to ensure that the measuring
    environment within the sterilization tunnel 90, the sterile air            cup used by the interior bottle sterilization apparatus
    supply provides a predetermined number of air changes                      116 is full.
                                                                       30
    ( e.g., 2.5 changes of air per minute) in the sterilization tunnel      G2. A conductivity sensor to ensure that the measuring
    90.                                                                        cup used by the interior bottle sterilization apparatus
        Before bottle production is initiated, the bottle infeed and           116 is emptied in a predetermined time.
    sterilization apparatus 60 and the filler apparatus 50 are              G3. A pressure sensor to ensure that the pressure of the air
    preferably sterilized with an aseptic sterilant. For example, 35           used by the interior bottle sterilization apparatus 116 is
    a sterilant such as a hot hydrogen peroxide mist may be                    within predetermined atomization requirements.
    applied to all interior surfaces of the bottle infeed and               G4. A temperature sensor to ensure that each heat heating
    sterilization apparatus 60 and the filler apparatus 50. Then,              element used by the interior bottle sterilization appa-
    hot sterile air is supplied to activate and remove the hydro-              ratus 116 is heated to the correct temperature.
    gen peroxide, and to dry the interior surfaces of the bottle 40         H. A temperature sensor to ensure that the air drying
    infeed and sterilization apparatus 60 and the filler apparatus             temperature within the activation and drying apparatus
    50.                                                                        152 is correct.
        FIG. 16 is a side view of the aseptic processing apparatus          I. A plurality of flow sensors to ensure that the airflow rate
    10 of the present invention indicating the location of the                 of the sterile air entering the sterilization tunnel 90 is
    control and monitoring devices that are interfaced with the 45             correct.
    control system 550. The control system 550 gathers infor-               J. A pressure sensor to ensure that the pressure of the
    mation and controls process functions in the aseptic pro-                  sterile air entering the activation and drying apparatus
    cessing apparatus 10. A preferred arrangement of the control               152 is correct.
    and monitoring devices are indicated by encircled letters in
                                                                            K. A measuring device (e.g., volumetric measuring device
    FIG. 16. A functional description of each of the control and 50
    monitoring devices is listed below. It should be noted that
                                                                               188, FIG. 3) to ensure that each bottle 12 is filled to a
                                                                               predetermined level.
    these control and monitoring devices are only representative
    of the types of devices that may be used in the aseptic                 L. A pressure sensor to ensure that the pressure in the
    processing apparatus 10 of the present invention. Other                    product tank 182 is above a predetermined level.
    types and combinations of control and monitoring devices 55             M. A level sensor to ensure that the level of product in the
    may be used without departing from the intended scope of                   product tank 182 is maintained at a predetermined
    the present invention. Further, control system 550 may                     level.
    respond in different ways to the outputs of the control and             N. Proximity sensors to ensure that the daisy chains 202
    monitoring devices. For example, the control system 550                    of lids 200 are present in the lid sterilization and heat
    may automatically adjust the operational parameters of the 60              sealing apparatus 162.
    various components of the aseptic processing apparatus 10,              0. A level sensor to ensure that the hydrogen peroxide
    may generate and/or log error messages, or may even shut                   level in the hydrogen peroxide bath 204 in the lid
    down the entire aseptic processing apparatus 10. In the                    sterilization and heat sealing apparatus 162 is above a
    preferred embodiment of the present invention, the control                 predetermined level.
    and monitoring devices include:                                    65   P. A temperature sensor to ensure that the temperature of
        A. A bottle counter to ensure that a predetermined number              the hot sterile air knives 208 of the lid sterilization and
           of the bottles 12 (e.g., six bottles) on each upper                 heat sealing apparatus 162 is correct.
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 30 of 35 PageID #:
                                   14738
                                US 6,702,985 Bl
                     19                                  20
      Q. A temperature sensor to ensure that the heat sealing              4. The apparatus of claim 1, wherein the sterilant is
          apparatus 214 is operating at the correct temperature.        hydrogen peroxide.
       R. Proximity sensors to ensure that the bottles 12 are              5. The apparatus of claim 1, wherein the atomizing system
          discharged from the filler.                                   further includes an atomizing venturi.
       S. A speed sensor to measure the speed of the conveying 5           6. The apparatus of claim 1, wherein the second supply
          apparatus 100.                                                source of non-intermittent hot sterile air further includes a
       T. A concentration sensor to ensure that the concentration       humidity control system for maintaining the humidity of the
          of oxonia is maintained at a predetermined level in the       hot sterile air.
          sanitizing apparatus 300.                                        7. The apparatus of claim 1, wherein after drying the
                                                                     10
       U. A pressure sensor to ensure that the pressure of the          container interior surface retains a concentration of hydro-
          oxonia is maintained above a predetermined level in the       gen peroxide less than 0.5 PPM.
          sanitizing apparatus 300.                                        8. The apparatus of claim 7, wherein the third supply
       V. A temperature sensor to ensure that the drying tem-           source of hot sterile drying air is applied to the container for
          perature of the drying apparatus 302 is correct.           15
                                                                        about 24 seconds.
       The following steps are performed during the "Clean In              9. The method of claim 8, wherein the step of providing
    Place" ( CIP) process in the filler apparatus 50;                   a second supply of non-intermittent hot sterile air further
       23. Conductivity sensor to verify caustic and acid con-          includes providing a humidity control system for maintain-
          centrations.                                                  ing the humidity of the non-intermittent hot sterile air.
       24. Temperature sensor to verify "Clean In Place" solu- 20          10. The apparatus of claim 1, wherein said atomized
          tion temperatures.                                            sterilant is only added to said conduit per each application of
       25. Flow meter to verify "Clean In Place" flow rates.            atomized sterilant and the second supply source of hot sterile
       26. Time is monitored to ensure that adequate cleaning           air on to the container.
          time is maintained.                                              11. The apparatus of claim 1, wherein said second supply
       The follow steps are performed during sterilization of the 25 source is provided only during operation of said apparatus.
    bottle filler apparatus 50;                                            12. The apparatus of claim 1, wherein the supply source
       27. Temperature sensors for measuring steam tempera-             of sterilant further includes a spoon dipper apparatus.
          tures.                                                           13. A method for sterilizing a container comprising:
       28. Proximity sensors to ensure filler nozzle cleaning/ 30          providing a first supply of sterile air;
          sterilization cups are in position.                              providing a supply of sterilant;
       29. Temperature sensors for air heating and cooling.                producing an atomized sterilant by mixing the first supply
       30. Flow meter for hydrogen peroxide injection.                        of sterile air with the sterilant;
       31. Time is monitored to ensure the minimum time                    applying the atomized sterilant to the container;
          periods are met (steam, hydrogen peroxide application 35
                                                                           supplying a third supply of hot sterile drying air for
          and activation/drying).
                                                                              activating and drying the sterilant in the interior of the
       The foregoing description of the present invention has
    been presented for purposes of illustration and description.              container, wherein the container is upright and plastic;
    It is not intended to be exhaustive or to limit the invention             and
    to the precise form disclosed, and many modifications and 40           applying the third supply of hot sterile drying air to the
    variations are possible in light of the above teaching. Such              container for about 24 seconds, wherein the interior of
    modifications and variations that may be apparent to a                    the container immediately after the applying retains a
    person skilled in the art are intended to be included within              concentration of hydrogen peroxide of less than 0.5
    the scope of this invention.                                              PPM.
       We claim:                                                     45    14. The method of claim 13, further including the step of
       1. Apparatus for sterilizing a container comprising:             providing a heater for adding additional heat to the atomized
       a first supply source of sterile air;                            sterilant.
       a supply source of sterilant;                                       15. The method of claim 13, wherein the container is a
       an atomizing system producing an atomized sterilant from         bottle.
                                                                     50
          the mixing of the sterile air from the first supply source       16. The method of claim 13, wherein the sterilant is
          of sterile air with the sterilant;                            hydrogen peroxide.
       a second supply source providing a non-intermittent sup-            17. The method of claim 13, wherein the step of produc-
          ply of hot sterile air to a conduit wherein said conduit      ing an atomized sterilant further includes providing an
          is operationally coupled between said atomizing sys- 55 atomizing venturi for mixing the first supply of sterile air
          tem and a container, and wherein said atomized ster-          with the sterilant.
          ilant is intermittently added to said conduit;                   18. The method of claim 13, further comprising:
       a mechanism for applying the atomized sterilant and the             providing    a conduit operationally coupled between the
          second supply source of hot sterile air on to the                   container and a location where said atomized sterilant
          container; and                                             60
                                                                              is produced;
       a third supply source of a hot sterile drying air for               providing   a second supply of non-intermittent hot sterile
          activating and drying the sterilant in the interior of the          air to the conduit;
          container, wherein the container is upright.                     adding the atomized sterilant to the conduit intermittently;
       2. The apparatus of claim 1, further including a heater for            and further wherein the applying the atomized sterilant
    adding additional heat to the atomized sterilant.                65       step includes applying a mixture of the non-intermittent
       3. The apparatus of claim 1, wherein the container is a                hot sterile air and the atomized sterilant to the con-
    bottle.                                                                   tainer.
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 31 of 35 PageID #:
                                   14739
                                US 6,702,985 Bl
                     21                                  22
       19. The method of claim 18, wherein the adding the                    means for applying the atomizing sterilant intermittently
    atomized sterilant is done per each said applying said                     to the volume thereby mixing the second source of
    mixture.                                                                   non-intermittent hot sterile air with the atomizing ste-
       20. The method of claim 18, wherein said providing a                    rilant;
    second supply is done during operation of said method.            5
       21. The method of claim 13, wherein providing a supply                means for applying the mixture of atomized sterilant and
    of sterilant further includes providing a spoon dipper appa-               the second source of non-intermittent hot sterile air to
    ratus for measuring a quantity of the sterilant.                           a container; and
       22. Apparatus comprising:                                             means for supplying a third source of hot sterile drying air
       means for supplying a first source of sterile air;             10        into the interior of the container for activating and
       means for supplying a source of sterilant, including a                   drying the sterilant, wherein the container is upright.
         spoon dipper apparatus;                                             23. The apparatus of claim 22, wherein the means for
       means for providing an atomizing system for producing               supplying a third source of hot sterile drying air further
          an atomized sterilant from the mixing of sterile air from   15
                                                                           includes a means for providing a residual concentration of
         the first source of sterile air with the sterilant;               hydrogen peroxide less than 0.5 PPM.
       means for applying a second source of hot sterile air
         non-intermittently to a volume;                                                         * * * * *
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 32 of 35 PageID #:
           UNITED STATES PATENT AND14740
                                     TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.  : 6,702,985 Bl                                                                        Page 1 of 1
DATED       : March 9, 2004
INVENTOR(S) : Taggart et al.


       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:



       Column 5,
       Line 40, insert -- sterilization apparatus 60 -- after the word "and".




                                                                    Signed and Sealed this

                                                             Eighteenth Day of May, 2004




                                                                              JONW.DUDAS
                                                      Acting Director of the United States Patent and Trademark Office
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 33 of 35 PageID #:
                                   14741
                                     I 1111111111111111 11111 111111111111111 111111111111111 IIIII lll111111111111111
                                                                                      US006702985C 1

          c12)   EX PARTE REEXAMINATION CERTIFICATE (10235th)
   United States Patent                                            (10)   Number:           us 6,702,985 Cl
   Taggart et al.                                                  (45)   Certificate Issued:    Jul. 31, 2014

   (54)   APPARATUS AND METHOD FOR                             (52)     U.S. Cl.
          PROVIDING CONTAINER INTERIOR                                  CPC .................................... B67C 710073 (2013.01)
          STERILIZATION IN AN ASEPTIC                                   USPC .............................. 422/28; 222/356; 422/302
          PROCESSING APPARATUS
                                                               (58)     Field of Classification Search
   (75)    Inventors: Thomas D. Taggart, South Wales, NY                None
                      (US); Daniel Newitt, West Chicago, IL             See application file for complete search history.
                      (US)
                                                               (56)                     References Cited
   (73)   Assignee: Steuben Foods Incorporated, Jamaica,
                    NY(US)                                     To view the complete listing of prior art documents cited
                                                               during the proceeding for Reexamination Control Number
   Reexamination Request:                                      90/012,528, please refer to the USPTO's public Patent
        No. 90/012,528, Sep. 13, 2012                          Application Information Retrieval (PAIR) system under the
                                                               Display References tab.
   Reexamination Certificate for:
        Patent No.:     6,702,985                              Primary Examiner - Sean E Vincent
        Issued:        Mar. 9, 2004
        Appl. No.:      09/354,478                             (57)                        ABSTRACT
        Filed:         Jul. 15, 1999
                                                               An apparatus and method for providing container interior
   Certificate of Correction issued May 18, 2004               sterilization in an aseptic processing apparatus. An atomized
                                                               sterilant is applied to an interior surface of a container such as
   (51)   Int. Cl.                                             a bottle. A supply of hot sterile drying air is applied to the
          B67C 7100             (2006.01)                      interior surface to activate and dry the sterilant.




                                                              Control
                                                              System
                                                                 ~




                                                                                                                             94
                                                                                                                             108

                                  \
                                 130A   90
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 34 of 35 PageID #:
                                   14742

                                US 6,702,985 Cl
                  1                                                      2
               EXPARTE                     an  atomizing  system  producing   an atomized sterilant from
                                              the mixing ofthe sterile airfrom thefirst supply source of
     REEXAMINATION CERTIFICATE                sterile air with the sterilant;
       ISSUED UNDER 35 U.S.C. 307          a second supply source providing a non-intermittent sup-
                                                                                ply ofhot sterile air to a conduit wherein said conduit is
         THE PATENT IS HEREBY AMENDED AS                                        operationally coupled between said atomizing system
                 INDICATED BELOW.                                               and a container, and wherein said atomize sterilant is
                                                                                 intermittently added to said conduit;
     Matter enclosed in heavy brackets [ ] appeared in the                   a mechanism for applying the atomized sterilant and the
  patent, but has been deleted and is no longer a part of the       10          second supply source of hot sterile air on to the con-
  patent; matter printed in italics indicates additions made                    tainer;
  to the patent.                                                             a third supply source ofa hot sterile drying air for activat-
                                                                                 ing and drying the sterilant in the interior of the con-
  AS A RESULT OF REEXAMINATION, IT HAS BEEN                                     tainer, wherein the container is upright; and
    DETERMINED THAT:                                                15       a control system including a concentration sensor to moni-
                                                                                tor a concentration of the atomized sterilant.
     The patentability of claims 1-8 and 10-12 is confirmed.                 2 5. The apparatus of claim 2 4, wherein the control system
     Claims 9, 22 and 23 are cancelled.                                  further includes a flow rate sensor to monitor a flow rate.
     Claims 13 and 18 are determined to be patentable as                     26. The apparatus of claim 24,further comprising a con-
  amended.                                                          20    fainer conveying system configured to carry containers in a
                                                                          downstream direction through a zone including a sterilization
     Claims 14-17 and 19-21, dependent on an amended claim,
                                                                          apparatus, a zone including a filler apparatus, and a zone
  are determined to be patentable.                                        including a bottle discharge apparatus, wherein each ofsaid
     New claims 24-36 are added and determined to be                     zones is separate and distinct.
  patentable.                                                       25       2 7. The apparatus of claim 26, wherein the zone including
                                                                          a sterilization apparatus, the zone including a filler appara-
    13. A method for sterilizing a container comprising:                  tus, and the conveying system are configured to maintain
    providing a first supply of sterile air;                              containers on the conveying system at a substantially con-
    providing a supply of sterilant;                                     stant temperature for at leastfive seconds after application of
    producing an atomized sterilant by mixing the first supply      30    the atomized sterilant and the second supply source of hot
       of sterile air with the sterilant;                                sterile air to the containers as the containers travel through
    providing a conduit operationally coupled between the                 the zone including a sterilization apparatus toward the zone
       container and a location where said atomized sterilant is          including a filler apparatus.
       produced;                                                             2 8. Apparatus for sterilizing a container comprising:
    adding the atomized sterilant to the conduit;                   35       a first supply source of sterile air:
    providing a second supply of hot sterile air to the conduit;             a supply source of sterilant;
    mixing the second supply of hot sterile air with the atom-               an atomizing system producing an atomized sterilant from
       ized sterilant;                                                          the mixing ofthe sterile airfrom thefirst supply source of
    applying the mixture of atomized sterilant and the second                   sterile air with the sterilant;
       supply of hot sterile air to the container;                  40       a second supply source providing a non-intermittent sup-
    supplying a third supply of hot sterile drying air for acti-                ply ofhot sterile air to a conduit wherein said conduit is
       vating and drying the sterilant in the interior of the                   operationally coupled between said atomizing system
       container, wherein the container is upright and plastic;                 and a container, and wherein said atomized sterilant is
       and                                                                       intermittently added to said conduit;
    applying the third supply of hot sterile drying air to the      45       a mechanism for applying the atomized sterilant and the
       container for about 24 seconds, wherein the interior of                  second supply source of hot sterile air on to the con-
       the container immediately after the applying retains a                   tainer;
       concentration of hydrogen peroxide of less than 0.5                   a third supply source ofa hot sterile drying air for activat-
       PPM.                                                                      ing and drying the sterilant in a interior ofthe container,
    18. The method of claim 13, [further comprising:                50          wherein the container is upright; and
    providing a conduit operationally coupled between the                    a container conveying system configured to carry contain-
       container and a location where said atomized sterilant is                ers in a downstream direction through a zone including
       produced;                                                                a sterilization apparatus, a zone including a filler appa-
    providing a second supply of non-intermittent hot sterile                   ratus, and a zone including a bottle discharge appara-
       air to the conduit;]                                         55          tus, wherein each ofsaid zones is separate and distinct.
    wherein the adding the atomized sterilant includes adding                2 9. The apparatus ofclaim 2 8,further comprising a control
       the atomized sterilant to the conduit intermittently; and         system including a flow rate sensor.
       [further]                                                             30. The apparatus of claim 29, further comprising the
    wherein the [applying the atomized sterilant step includes            control system including a concentration sensor to monitor a
       applying a mixture of the non-intermittent hot sterile air   60    concentration of the atomize sterilant.
       and the atomized sterilant to the container] providing a              31. The apparatus ofclaim 2 8,further comprising a deliv-
       second supply of hot sterile air to the conduit includes           ery apparatus for the third supply source of hot sterile air,
       providing the second supply of hot sterile air to the              wherein the delivery apparatus is configured to deliver the
       conduit non-intermittently.                                        third supply of hot sterile air upstream away from the zone
    24. Apparatus for sterilizing a container comprising:           65    including a filler apparatus.
    a first supply source of sterile air;                                    32. The apparatus of claim 28, wherein the zone including
    a supply source of sterilant;                                         a sterilization apparatus, the zone including a filler appara-
Case 1:19-cv-02181-CFC-CJB Document 529-4 Filed 08/07/20 Page 35 of 35 PageID #:
                                   14743

                                                       US 6,702,985 Cl
                                3                                                                       4
  tus, and the conveying system are configured to maintain                      a sterilization apparatus, a zone including a filler appa-
  containers on the conveying system at a substantially con-                    ratus, and a zone including a discharge apparatus, each
  stant temperature for at leastfive seconds after application of               ofsaid zones being defined at least in part by one or more
  the atomized sterilant and the second supply source of hot                   partitions,
  sterile air to the containers as the containers travel through     5       wherein the zone including a filler apparatus is at a higher
  the zone including a sterilization apparatus toward the zone
                                                                               pressure than the zone including the sterilization appa-
  including a filler apparatus.
     33. Apparatus for sterilizing a container comprising:                      ratus and the zone including the discharge apparatus
     a first supply source of sterile air;                                      such that any gas flow leakage occurs in a direction
     a supply source of sterilant:                                              away from the zone including the filler operation.
                                                                     10
     an atomizing system producing an atomized sterilantfrom                 34. The apparatus ofclaim 33,further comprising a control
        the mixing ofthe sterile airfrom thefirst supply source of        system including a flow rate sensor.
        sterile air with the sterilant;                                      35. The apparatus ofclaim 33,further comprising a control
     a second supply source providing a non-intermittent sup-             system including a concentration sensor to monitor a con-
        ply ofhot sterile air to a conduit wherein said conduit is        centration of the atomized sterilant.
                                                                     15
        operationally coupled between said atomizing system                  36. The apparatus of claim 33, wherein the zone including
        and a container, and wherein said atomized sterilant is           a sterilization apparatus, the zone including a filler appara-
        intermittently added to said conduit;                             tus and the conveying system are configured to maintain
     a mechanism for applying the atomized sterilant and the
                                                                          containers on the conveying system at a substantially con-
        second supply source of hot sterile air on to the con-
                                                                     20   stant temperature for at leastfive seconds after application of
        tainer;
                                                                          the atomized sterilant and the second supply source of hot
     a third supply source ofa hot sterile drying air for activat-
        ing and drying the sterilant in the interior of the con-          sterile air to the containers as the containers travel through
        tainer, wherein the container is upright; and                     the zone including a sterilization apparatus toward the zone
     a container conveying system configured to carry contain-            including the filler apparatus.
        ers in a downstream direction through a zone including                                   * * * * *
